Citation Nr: 1543141	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-23 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder to include sprain residuals and degenerative joint disease.  

2.  Entitlement to service connection for a lumbar spine disorder to include degenerative disc disease and myelopathy.  

3.  Entitlement to service connection for a left knee disorder to include total knee replacement residuals.  

4.  Entitlement to service connection for chlamydia.  

5.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's bilateral pes planus with plantar fasciitis for the period prior to November 15, 2012.  

6.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's bilateral pes planus with plantar fasciitis for the period on and after November 15, 2012.  

7.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's thoracolumbar strain.  

8.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right carpal tunnel syndrome (CTS).  

9.  Entitlement to an initial compensable disability evaluation for the Veteran's linear appendectomy scar.  

10.  Entitlement to an initial compensable disability evaluation for the Veteran's non-linear appendectomy scar.  

11.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1973 to December 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, denied service connection for a right ankle disorder, a lower back disorder, and a left knee disorder.  In January 2014, the Board denied service connection for a right ankle disorder, a lower back disorder, and a left knee disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In June 2015, the Court granted the Parties' Joint Motion for Remand (JMR); vacated the January 2014 Board decision; and remanded the Veteran's appeal to the Board.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Court granted the Parties' JMR; vacated the January 2014 Board decision denying service connection for a right ankle disorder, a lumbar spine disorder, and a left knee disorder; and remanded the Veteran's appeal to the Board for additional development action.  The JMR directed that additional action be taken "to acquire all relevant VA or federal medical records, and associate them with the Appellant's claims folder before readjudicating the remanded claims."  The Board has no discretion and must remand the instant appeal for compliance with the Court's June 2015 Order granting the Parties' JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the Joint Motion to Remand); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Clinical documentation dated after March 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his right ankle, lumbar spine, and left knee disabilities including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after March 2011.  

3.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

